DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a divisional of 14/896039 (now abandoned). 
Claims 1-10 are pending as filed on 4/6/2020.

Election/Restrictions
Applicant's election with traverse of species wherein the aromatic dicarboxylic acid is naphthalene dicarboxylic acid in the reply filed on 1/21/2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden to search and examine all claims and species, as evidenced by the fact that both species were searched in the parent case.  This is not found persuasive because a burden exists, as established in paragraph 5 of the restriction requirement mailed on 10/21/2022. Furthermore, the same species election requirement was set forth in the parent case (paragraph 4 of the requirement mailed on 7/20/17). In the parent case (as in the present child case), prior art was found which met generic claims encompassing the non-elected species, and was presented in the interest of compact prosecution. However, the finding of prior art which is applicable to a non-elected species does not establish that there would be no burden to fully search and examine both the elected and non-elected species.  The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (terephthalic acid), there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement filed 6/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of WO 2006/104243 has not been provided, and therefore the reference has not been considered.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 3 depends from claim 1, and therefore requires the aliphatic glycol to be ethylene glycol. The number of carbon atoms in ethylene glycol is 2. Therefore, claim 3 further limits claim 1 by requiring that n = 2, which is the same limitation recited in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2002/0086970) in view of Tung et al (US 4605728).
As to claims 1-4, Cho discloses a process for preparing a polyester, wherein the process comprises a first step of esterifying naphthalene dicarboxylic acid, and a second step of continuously polycondensing the obtained esterification product to produce polyester polymer (abstract). 
In particular, Cho’s disclosed step (a)  in [0019] of esterifying naphthalene dicarboxylic acid (NDCA) and ethylene glycol to form esterified compounds corresponds to the presently recited step (i) of reacting aliphatic glycol (which is ethylene glycol) with aromatic dicarboxylic acid (which is naphthalene dicarboxylic acid) to form bis(hydroxyalkyl)-ester of naphthalene dicarboxylic acid (see [0005] wherein Cho names bis(hydroxyethyl)naphthalate - herein “BHEN” - as the “esterified compound”). 
With regard to instant step (ii): Cho discloses a step (b) of continuously polycondensing the esterified compounds of step (a) to produce polyester polymers [0020]. With regard to the temperature, Cho teaches polycondensing at a final temperature of 285-295 C [0041], which is an elevated temperature. With regard to pressure, Cho teaches performing the esterification reaction at high pressure [0040], and then slowly increasing the degree of vacuum during the polycondensation reaction [0041]. Therefore, given Cho’s disclosure to gradually apply vacuum in the polycondensation step following the high pressure esterification step, the reacting at least at the beginning of Cho’s polycondensation step (b) must be under elevated pressure, as presently recited.
With regard to the recitation of a catalyst, Cho discloses that a polymerization catalyst is used in the disclosed process [0021].
Cho teaches that the method can be effectively applied in producing copolymers [0043, 0044], however, Cho fails to specifically teach a monomer of instant formula (I). 
Tung teaches that mechanical and thermal properties of polyesters can be improved by incorporating bis-hydroxyalkyl pyromellitic diimides therein (abstract; col 1, lines 5-24). In particular, Tung discloses polyesters prepared from diacid and diol components (col 1, lines 59-68). Tung teaches several suitable types of diacids which can be used to form the diacid component of the polyester, including naphthalate components (col 2, lines 23-29). Tung teaches that the bis-hydroxyalkyl pyromellitic diimide has a structure according to: (col 2, lines 40-45)

    PNG
    media_image1.png
    139
    276
    media_image1.png
    Greyscale

and normally contain hydroxyalkyl groups that contain 2 to 4 carbon atoms. Tung specifically names bis-hydroxyethyl pyromellitic diimide as a good example of a bis-hydroxyalkyl pyromellitic diimide that can be utilized in modifying polyesters (col 2, lines 47-58). Bis-hydroxyethyl pyromellitic diimide has a structure according to instant formula (I) wherein n is 2. See also col 4, lines 5-20. In an example, Tung prepares the copolymer by charging the bis-hydroxyethyl pyromellitic diimide to a reactor with an 
Tung further teaches that preferably the diol component will be comprised of from 5 to 50 mole percent of the at least one bis-hydroxyalkyl pyromellitic diimide (col 2, lines 62-66). Tung exemplifies preparation of polyesters wherein bis-hydroxyethyl pyromellitic diimide is present in amounts of about 8 mole percent (example 2), 13 mole percent (example 3), and 12 mole percent (example 4) of the glycol component of the polyester. Tung finds that the modified polyesters have higher strength and increased tensile modulus compared to standard polyesters (col 5, lines 5-20; col 4, lines 53-61). 
In light of Tung’s disclosure, the person having ordinary skill in the art would have been motivated to modify a polyester by utilizing bis-hydroxyethyl pyromellitic diimide in any amount within a range of 5-50 mol% of the diol (glycol) component in order to improve the tensile strength of the polyester. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyethylene naphthalate utilizing a process comprising a first step of reacting naphthalene dicarboxylic acid and ethylene glycol to prepare BHEN, and a second step of polycondensing BHEN, as disclosed by Cho, by adding Tung’s bis-hydroxyethyl pyromellitic diimide to Cho’s BHEN polycondensation reaction in any amount within Tung’s range of 5-50 mol% of the glycol (including amounts within the presently claimed range of 5-20 mol% or 5-15 mol%, particularly Tung’s exemplified amounts of 8, 12 or 13 mol%), in order to improve the properties (particularly the strength) of Cho’s polyester. Case law has established that a prima facie
As to claims 5-7, modified Cho suggests a process according to claim 1, as set forth above. Cho teaches that the invention can be applied to polyester polymers produced from 2,6-NDCA [0043]. See also examples (e.g., [0052]) utilizing the 2,6-isomer of naphthalene dicarboxylic acid. A polyester prepared from polycondensation of BHEN (which was prepared from 2,6-NDCA) and bis-hydroxyethyl pyromellitic diimide, as suggested by modified Cho, has a structure according to instant IIa wherein n = 2 and X is the carbon chain of ethylene glycol. 
As to claims 9 and 10, modified Cho suggests a process according to claim 1, as set forth above. While Cho discloses that the method can be used to produce other copolymers [0044], Cho nowhere requires the use of diacids other than naphthalene dicarboxylic acid or aliphatic glycol other than ethylene glycol. Particularly given Cho’s example of polyester wherein NDCA and ethylene glycol are the only utilized monomers [0052], it would have been obvious to the person having ordinary skill in the art to have prepared a polyester from NDCA, ethylene glycol and bis-hydroxyethyl pyromellitic diimide, as suggested by modified Cho, with no additional comonomers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766